DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2         The examiner of this application has been changed. The new examiner is now Khatol Shahnan-Shah.
3.	Applicants’ response and amendment of 6/3/2022 are acknowledged. New claim 22 has been added.
Status of Claims
4.     Claims 1-20 and 22 are pending. New claim 22 has been added. Claims 21 has been canceled by a previous amendment.
Rejections Withdrawn
Claim Rejections - 35 USC § 112 (b)
5.    Rejection of claims 5, 14-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicants’ response and amendment of 6/3/2022.
Rejections Maintained
Claim Rejections - 35 USC § 102
6.	Rejection of claims 1-5 and 14-20 under 35 U.S.C. 102(a)(2) as being anticipated by Ehrlich (PGPUB 2013/0045874), is maintained.
The rejection was as stated below:
	Claims 1-5 and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ehrlich (PGPUB 2013/0045874).
	Ehrlich discloses “A new method for diagnosing an inflammatory bowel disease is herein described, based on the determination of the absence of at least one gene from the human' gut microbiome.” (abstract).  [0002] Inflammatory bowel diseases are chronic disorders of unknown aetiology characterized by persistent mucosal inflammation at different levels of the gastrointestinal tract. Ulcerative colitis and Crohn's disease are the two main types of inflammatory bowel diseases. Ulcerative colitis causes continuous mucosal inflammation that is restricted to the colon whereas Crohn's disease causes discontinuous transmural inflammation anywhere throughout the gastrointestinal tract, although it most frequently affects the terminal ileum. Most common intestinal lesions consist of mucosal ulcerations, bowel wall swelling and structuring of the intestinal lumen. These chronic inflammatory lesions may cause symptoms such as diarrhea, faecal urgency, abdominal pain and fever, as well as complications of variable severity including bleeding, intestinal obstruction, sepsis and malnutrition.
[0004] The impact of inflammatory bowel diseases on society is disproportionately high, as presentation often occurs at a young age and has the potential to cause lifelong ill health. At present, there is no cure or eradication therapy for inflammatory bowel diseases. Typically, both ulcerative colitis and Crohn's disease exhibit undulating activity with bouts of uncontrolled, chronic mucosal inflammation, followed by remodelling processes that occur during periods of remission. The primary treatment approach is usually drug therapy to mitigate bouts of inflammatory activity and to prevent future relapses when in remission. Patients can be treated with a variety of drugs, including 5-ASAs (e.g. mesalazine), steroids (e.g. prednisolone) and immunosuppressants (e.g. azathioprine). In addition, patients may also receive new biological drugs such as monoclonal antibodies (e.g. the anti-TNF-.alpha. antibody infliximab) when standard drug treatment fails. Despite their general efficacy, such drugs can carry a significant burden. They are not only expensive, but side effects are common, with an incidence of 28% for immunosuppressants, rising to 50% for steroids. Some patients may present severe side effects like systemic infections or neoplasia, and therefore current therapies require a close surveillance. In addition, approximately 30% of patients with ulcerative colitis and 50% of patients with Crohn's disease will require surgery at some point in their life.
[0009] Crohn's disease and ulcerative colitis are chronic immune inflammatory conditions of the alimentary tract, referred to collectively as inflammatory bowel diseases. The inventors were able to identify genes which are significantly different between a group of patient suffering from Crohn's disease or ulcerative colitis, and a control group of healthy people. These genes are listed in Table 1 (Crohn's disease) and Table 2 (ulcerative colitis). The said genes are more numerous in healthy individuals than in the patients. This observation is statistically significant, since the total number of microbial genes is not different in both populations. There is a loss of specific human's gut microbial genes in individuals suffering from inflammatory bowel disease. 
[0010] A first aspect of this invention is a method for diagnosing an inflammatory bowel disease, said method comprising a step of determining whether at least one gene is absent from an individual's gut microbiome. By "individual's gut microbiome", it is herein understood all the genes constituting the microbiota of the said individual. The term "individual's gut microbiome" thus corresponds to all the genes of all the bacteria present in the said individual's gut.
[0019] Even though a great number of the bacterial species found in the microbial flora have not been identified, it is known that most bacteria belong to the genera Bacteroides, Clostridium, Fusobacterium, Eubacterium, Ruminococcus, Peptococcus, Peptostreptococcus, and Bifidobacterium. Other genera such as Escherichia and Lactobacillus are present to a lesser extent. Some individual species belonging to these genera have been identified, and some of the genes of these species are known. The extensive metagenomic study which has led to the identification of 3.3 million non-redundant microbial genes has also permitted the assignment of most new sequences. A gene belonging to a given species is present in an individual at the same frequency as all the other genes of the said species. It is thus possible for each of the genes identified through the method of the invention to determine whether there is a correlation between the presence or absence of the said gene and the presence or absence of a set of genes known to belong to a specific bacterial species in various individuals. Such a correlation indicates that the unknown gene belongs to the said specific bacterial species. The inventors have thus shown that some bacterial species are associated with the inflammatory bowel disease phenotype whereas other bacterial species are associated with the healthy phenotype. The inflammatory bowel disease phenotype can be predicted by a linear combination of the said species, i.e. the more bacterial species associated with the inflammatory bowel disease phenotype are present in an individual's gut, and the lesser species associated with the healthy phenotype in the said individual's gut, the higher the probability that the said individual suffers from an inflammatory disease. For example, the absence of Faecalibacterium prausnitzii and Roseburia inulinivorans and the presence of Clostridium boltae, Clostridium ramosum and Ruminococcus gnavus in the gut of a person indicates that this person suffers from Crohn's disease. Likewise, the absence of Akkermansia muciniphila and the presence of Bacteroides capillosus and Clostridium leptum in an individual's gut indicates that this person suffers from ulcerative colitis.
[0027] Human faecal sample collection. Spanish individuals were either healthy controls or patients with chronic inflammatory bowel diseases (Crohn's disease or ulcerative colitis) in clinical remission. Patients and healthy controls were asked to provide a frozen stool sample. [0028] Fresh stool samples were obtained at home, and samples were immediately frozen by storing them in their home freezer. Frozen samples were delivered to the hospital using insulating polystyrene foam containers, and then they were stored at -80.degree. C. until analysis.
The art discloses that the absence of Faecalibacterium prausnitzii and Roseburia inulinivorans and the presence of Clostridium boltae, Clostridium ramosum and Ruminococcus gnavus in the gut of a person indicates that this person suffers from Crohn's disease.
Applicants’ Arguments
7.      Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive. Applicants’ argue:
Examiner rejects claims 1-5 and 14-20 as allegedly anticipated by US 2013/0045874 (Ehrlich). Action at page 3. The Examiner alleges that Ehrlich discloses a “method for diagnosing an inflammatory bowel disease ... based on the determination of the absence of at least one gene from the human gut microbiome.” Jd. More specifically, the Examiner alleges that Ehrlich teaches that Crohn’s disease is a form of IBD and that the presence of R. gnavus m the gut indicates that a person suffers from Crohn’s disease. Action at pages 5 and 7. Without providing any further arguments addressing the dependent claim limitations, the Examiner also rejects claims 6-13 because they ultimately depend from rejected claim 1. Action at page 7.
Applicant thanks the Examiner for summarizing the need for a treatment of inflammatory bowel diseases such as ulcerative colitis and Crohn’s disease, and Ehrlich’s teachings on (1) different genes between patients and healthy subjects, and (2) the loss of specific human gut microbial genes in patients with inflammatory bowel disease. Action at pages 4-7. However, Applicant is confused about the reason behind this rejection because the Examiner has not provided a clear explanation of how the rejected claims are anticipated by Ehrlich. Examiner has not shown that Ehrlich specifically teaches the methods recited in independent claims 1-3.  Regarding claim 1, the method specifically requires treating IBD in a human subject by administering an effective amount of at least one antimicrobial agent effective for eliminating or suppressing R. gnavus. Nowhere in the Examiner’s 102 rejection of the claims is there any mention of the use of an antimicrobial agent for eliminating or suppressing R. gnavus. Instead, the only treatment taught by Erlich comprises drug therapy to address inflammatory activity including 5-ASAs (e.g., mesalazine), steroids (e.g., prednisolone), and immunosuppressants (e.g., azathioprine). Ehrlich at [0004]. Respectfully, the Examiner has not shown that Ehrlich teaches the method recited in claim 1.
Regarding claim 2, the method specifically requires treating IBD in a human subject by administering an effective amount of at least one IBD therapy to a subject having a gut microbiome comprising R. gnavas. Nowhere in the Examiner’s 102 rejection of the claims is there any mention of the use of an IBD therapy for treating a patient with R. gnavus m the gut microbiome. Again, Ehrlich teaches only other treatments. Ehrlich at [0004]. Respectfully, the Examiner has not shown that Ehrlich teaches the method recited in claim 2.  Regarding claim 3, the method specifically requires diagnosing IBD in a human subject by first determining whether R. gnavus is present in the subject’s gut microbiome. Next, the method requires determining whether the relative abundance of R. gnavus is at least 5%. If steps 1 and 2 are satisfied, then the method concludes by diagnosing the subject as having IBD. Nowhere in the Examiner’s 102 rejection of the claims is there any mention of diagnosing IBD based on the relative abundance of R. gnavus of at least 5%. Respectfully, the Examiner has not shown that Ehrlich teaches the method recited in claim 3.
Because the remainder of the rejected claims depend from one of clams 1-3, Ehrlich likewise cannot anticipate these claims. Applicant requests reconsideration and withdrawal of the rejections.  In view of the foregoing amendments and remarks, Applicant respectfully requests reconsideration of the instant application and the timely allowance of the pending clams.
Office Response
8.      Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive. 
     In response to applicants’ arguments the prior art as whole teach the invention. For example in regard to claims 1-2 treating IBD.
       Ehrlich teaches that the presence of Ruminococcus gnavus in the gut of a person indicates that this person suffers from Crohn's disease. Ehrlich teaches that the primary treatment approach is usually drug therapy to mitigate bouts of inflammatory activity and to prevent future relapses when in remission. Patients can be treated with a variety of drugs, including 5-ASAs (e.g. mesalazine), steroids (e.g. prednisolone) and immunosuppressants (e.g. azathioprine). In addition, patients may also receive new biological drugs such as monoclonal antibodies (e.g. the anti-TNF-.alpha. antibody infliximab) when standard drug treatment fails.
      Additionally,  use of an antimicrobial agent for eliminating or suppressing bacteria are well known in the art for example, Hansen et al. Journal of Clinical Microbiology, Vol 51, No 4. pp 1334-1336, April 2013 teach treatment of two cases Ruminococcus gnavus  of bacteremia associated with diverticulitis with antimicrobial agents ( see title, abstract, fig 1 and table 1).
     Hansen et al. also teach limitations of claim 2, administering an effective amount of at least one IBD therapy to a subject. Hansen et al. teach treatment with a combination of Cefuroxime (1.5 g) and metronidazole (500 mg )  3 times a day ( see page 1334).
    In regard to claim 3.
       Ehrlich teaches diagnosing IBD based on the relative abundance of bacteria in the individual ( see page 16).
Conclusion
9.      	Claims 6-13 are objected to as they depend from a rejected claim.
10.      Pertinent art
Hansen et al. Journal of Clinical Microbiology, Vol 51, No 4. pp 1334-1336, April 2013
11.      THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863. The examiner can normally be reached Mon-Tues , Thurs-Frid 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        October 18, 2022



/JANA A HINES/Primary Examiner, Art Unit 1645